Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 was filed before the mailing date of a first non-final Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-21 of U.S. Patent No. 10,257,834 B2, to Webb. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Regarding claim 1, of the present application, Webb also claims:
A communications device for transmitting data to or receiving data from a mobile communications network, the communications device comprising: circuitry configured to
   transmit data to the mobile communications network via a wireless access interface
provided by the mobile communications network;
receive data from the mobile communications network via the wireless access interface, the data provided in a radio frame that is divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit;  and
receive downlink control channel information transmitted by the mobile communications network in one or more control channel elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which the mobile communications network can transmit the downlink control information in one of the temporal units of the radio frame for the communications device to search for the downlink control information in each of the plurality of possible sets of control channel elements, wherein
the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level.
Claim 1 of Webb recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Webb is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Webb , and the omission of the additionally recited limitations of claim 1 in Webb does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 1 of Webb.
Regarding claim 2 of the present application, Webb also claims the identical limitations as of claim 2 recites wherein the circuitry is configured to receive an indication, from the mobile communications network, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame providing the configurable aggregation level  (Webb, Claim 2).
Regarding claim 3 of the present application, Webb also claims the identical limitations as of claim 3 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is common for one or more other communications devices.
 (Webb, Claim 3).
Regarding claim 4 of the present application, Webb also claims the identical limitations as of claim 4 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to the communications device  (Webb, Claim 4).
Regarding claim 5 of the present application, Webb also claims the identical limitations as of claim 5 recites each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced downlink control channel (Webb, Claim 5).
Regarding claim 6 of the present application, Webb also claims the identical limitations as of claim 6 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements changes from one of the plurality of possible sets of control channel elements to another of the plurality of possible sets of control channel elements from one of the temporal-units to another (Webb, Claim 6).
Regarding claim 7 of the present application, Webb also claims the identical limitations as of claim 7 recites wherein the searching for the downlink control channel information in the predetermined subset of the plurality of possible sets of control channel elements according to the fixed 10 aggregation level comprises searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit of the wireless access interface (Webb, Claim 7).
Regarding claim 8, of the present application, Webb also claims:
  A method of receiving down link control information at a communications device  from a mobile communications network, the method comprising:
receiving, via a wireless access interface, downlink control channel information transmitted by the mobile communications network in one or more control channel elements of a downlink control channel of a radio frame a plurality of temporal units, the wireless access interface being provided by the mobile communications network for transmitting data to or  receiving data from the communications device, the radio frame being divided into a plurality of time divided temporal units with the downlink control channel and a downlink shared channel included in each temporal unit, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which the mobile communications network can transmit
the downlink control information in one of the temporal units of the radio frame for the communications devices to search for the downlink control information in each of the plurality of possible sets of control channel elements, wherein
the receiving comprises searching for the downlink control channel information by  searching in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in the downlink control channel for one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a 10 configurable aggregation level.
Claim 8 of Webb recites additional limitations and features than that of claim 8 in the present application; that is, claim 8 of Webb is narrower in scope than claim 8 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 8 of the present application is an obvious variation of claim 8 in Webb with the only difference being the omission of the additional limitations recited in claim 8 of Webb See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 8 in the present application are also recited in claim 8 of Webb , and the omission of the additionally recited limitations of claim 8 in Webb does not change the functions of the limitations recited in claim 8 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 8 of Webb.
Regarding claim 9 of the present application, Webb also claims the identical limitations as of claim 9 recites receiving an indication, from the mobile communications network, of the second subset of possible sets of control channel elements for the one or more temporal units of the radio  frame providing the configurable aggregation level (Webb, Claim 9).
Regarding claim 10 of the present application, Webb also claims the identical limitations as of claim 10 recites the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is  common for one or more other communications devices (Webb, Claim 10).
Regarding claim 11 of the present application, Webb also claims the identical limitations as of claim 11 recites wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible set of control channel elements is specific to the communications device (Webb, Claim 11).
Regarding claim 12 of the present application, Webb also claims the identical limitations as of claim 12 recites each of the control channel elements of the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is an enhanced control channel element of an enhanced downlink control channel. (Webb, Claim 12).
Regarding claim 13 of the present application, Webb also claims the identical limitations as of claim 13 recites the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements changes 15 from one set of the plurality of control channel elements to another set of the plurality of control channel elements from one of the time-units to another (Webb, Claim 13).
Regarding claim 14 of the present application, Webb also claims the identical limitations as of claim 14 recites the searching for the downlink control channel information in the predetermined sub-20 set of the plurality of possible sets of control channel elements according to the fixed aggregation level comprises searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit (Webb, Claim 14).
Regarding claim 15, of the present application, Webb also claims:
Circuitry for a communications device for transmitting data to or receiving data from a mobile communications network, the circuitry configured to:
receive, via a wireless access interface, downlink control channel information transmitted by the mobile communications network in one or more control channel elements of  a downlink control channel of a radio frame a plurality of temporal units, the wireless access interface being provided by the mobile communications network for transmitting data to or receiving data from the communications device, the radio frame being divided into a plurality of time divided temporal units with the downlink control channel and a downlink shared channel included in each temporal unit, wherein the one or more control channel elements in  which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which the mobile communications network can transmit the downlink control information in one of the temporal units of the radio frame for the communications devices to search for the downlink control information in each of the plurality of possible sets of control channel elements, wherein  the receiving comprises searching for the downlink control channel information by
searching in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in the downlink control channel for one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of  possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level.
Claim 15 of Webb recites additional limitations and features than that of claim 15 in the present application; that is, claim 15 of Webb is narrower in scope than claim 15 of the present application. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 15 in the present application are also recited in claim 15 of Webb , and the omission of the additionally recited limitations of claim 15 in Webb does not change the functions of the limitations recited in claim 15 of the present application since the omitted limitations are directed to further reciting claim as the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level in claim 15 of Webb (Similar limitations are also recited in claim 20 of Webb).
Regarding claim 16 of the present application, Webb also claims the identical limitations as of claims 16 and 21 recites the circuitry is further configured to receive an indication, from the mobile communications network, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame providing the configurable aggregation level. (Webb, Claims 16 and 21).
Regarding claim 17 of the present application, Webb also claims the identical limitations as of claims 3 and 10 recites the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is common for one or more other communications devices (Webb, Claims 3 and 10).
Regarding claim 18 of the present application, Webb also claims the identical limitations as of claim 17 recites the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible set of control channel elements is specific to the communications device (Webb, Claim 17).
Regarding claim 19 of the present application, Webb also claims the identical limitations as of claim 18 recites each of the control channel elements of the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is an enhanced control channel element of an enhanced downlink control channel (Webb, Claim 18).
Regarding claim 20 of the present application, Webb also claims the identical limitations as of claim 19 recites the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements changes from one set of the plurality of control channel elements to another set of the plurality of control channel elements from one of the time-units to another (Webb, Claim 19).






Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
35 U.S.C. 101 prevents two patents issuing on the same invention to the same applicant. The “same invention” means that identical subject matter is being claimed. If more than one patent is sought, a patent applicant will receive a statutory double patenting rejection for claims included in more than one application that are directed to the same invention. See MPEP Chapter 800, specifically MPEP § 804 for criteria relevant to the prohibition of “double patenting.”
A statutory type (35 U.S.C. 101) double patenting rejection can only be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of U.S. Patent No. 10,506,600 B2, to Webb.  This is a double patenting rejection.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first patent. 
Instant Case 16/669,538
U.S. Patent No. 10,506,600 B2
1. A communications device for transmitting data to or receiving data from a mobile communications network, the communications device comprising: circuitry configured to
   transmit data to the mobile communications network via a wireless access interface
provided by the mobile communications network;
receive data from the mobile communications network via the wireless access interface, the data provided in a radio frame that is divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit;  and
receive downlink control channel information transmitted by the mobile communications network in one or more control channel elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which the mobile communications network can transmit the downlink control information in one of the temporal units of the radio frame for the communications device to search for the downlink control information in each of the plurality of possible sets of control channel elements, wherein
the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level.

A communications device for transmitting data to or receiving data from a mobile communications network, the communications device comprising: circuitry configured to
   transmit data to the mobile communications network via a wireless access interface
provided by the mobile communications network;
receive data from the mobile communications network via the wireless access interface, the data provided in a radio frame that is divided into a plurality of time divided temporal units with a downlink control channel and a downlink shared channel included in each temporal unit;  and
receive downlink control channel information transmitted by the mobile communications network in one or more control channel elements of the downlink control channel included in the radio frame, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which the mobile communications network can transmit the downlink control information in one of the temporal units of the radio frame for the communications device to search for the downlink control information in each of the plurality of possible sets of control channel elements, wherein
the circuitry is configured to receive the downlink control channel information by searching the downlink control channel in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level.


U.S. Patent No. 10,506,600 B2
2. wherein the circuitry is configured to receive an indication, from the mobile communications network, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame providing the configurable aggregation level  
2. wherein the circuitry is configured to receive an indication, from the mobile communications network, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame providing the configurable aggregation level  
3. wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is common for one or more other communications devices
3. wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is common for one or more other communications devices
4. wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to the communications device  
4. wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to the communications device  
5. each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced downlink control channel
each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel elements of an enhanced downlink control channel
6. wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements changes from one of the plurality of possible sets of control channel elements to another of the plurality of possible sets of control channel elements from one of the temporal-units to another
6. wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements changes from one of the plurality of possible sets of control channel elements to another of the plurality of possible sets of control channel elements from one of the temporal-units to another
7. wherein the searching for the downlink control channel information in the predetermined subset of the plurality of possible sets of control channel elements according to the fixed 10 aggregation level comprises searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit of the wireless access interface
7. wherein the searching for the downlink control channel information in the predetermined subset of the plurality of possible sets of control channel elements according to the fixed 10 aggregation level comprises searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit of the wireless access interface
8.   A method of receiving down link control information at a communications device  from a mobile communications network, the method comprising:
receiving, via a wireless access interface, downlink control channel information transmitted by the mobile communications network in one or more control channel elements of a downlink control channel of a radio frame a plurality of temporal units, the wireless access interface being provided by the mobile communications network for transmitting data to or  receiving data from the communications device, the radio frame being divided into a plurality of time divided temporal units with the downlink control channel and a downlink shared channel included in each temporal unit, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which the mobile communications network can transmit
the downlink control information in one of the temporal units of the radio frame for the communications devices to search for the downlink control information in each of the plurality of possible sets of control channel elements, wherein
the receiving comprises searching for the downlink control channel information by  searching in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in the downlink control channel for one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a 10 configurable aggregation level.

A method of receiving down link control information at a communications device  from a mobile communications network, the method comprising:
receiving, via a wireless access interface, downlink control channel information transmitted by the mobile communications network in one or more control channel elements of a downlink control channel of a radio frame a plurality of temporal units, the wireless access interface being provided by the mobile communications network for transmitting data to or  receiving data from the communications device, the radio frame being divided into a plurality of time divided temporal units with the downlink control channel and a downlink shared channel included in each temporal unit, wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which the mobile communications network can transmit
the downlink control information in one of the temporal units of the radio frame for the communications devices to search for the downlink control information in each of the plurality of possible sets of control channel elements, wherein
the receiving comprises searching for the downlink control channel information by  searching in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in the downlink control channel for one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a 10 configurable aggregation level.

9. receiving an indication, from the mobile communications network, of the second subset of possible sets of control channel elements for the one or more temporal units of the radio  frame providing the configurable aggregation level
9. receiving an indication, from the mobile communications network, of the second subset of possible sets of control channel elements for the one or more temporal units of the radio  frame providing the configurable aggregation level
10. the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is  common for one or more other communications devices
10.  the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is  common for one or more other communications devices
11. wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible set of control channel elements is specific to the communications device
11.  wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible set of control channel elements is specific to the communications device
12 each of the control channel elements of the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is an enhanced control channel element of an enhanced downlink control channel
each of the control channel elements of the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is an enhanced control channel element of an enhanced downlink control channel
13. the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements changes 15 from one set of the plurality of control channel elements to another set of the plurality of control channel elements from one of the time-units to another
13. the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements changes 15 from one set of the plurality of control channel elements to another set of the plurality of control channel elements from one of the time-units to another
14. the searching for the downlink control channel information in the predetermined sub-20 set of the plurality of possible sets of control channel elements according to the fixed aggregation level comprises searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit
14. the searching for the downlink control channel information in the predetermined sub-20 set of the plurality of possible sets of control channel elements according to the fixed aggregation level comprises searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit
15. Circuitry for a communications device for transmitting data to or receiving data from a mobile communications network, the circuitry configured to:
receive, via a wireless access interface, downlink control channel information transmitted by the mobile communications network in one or more control channel elements of  a downlink control channel of a radio frame a plurality of temporal units, the wireless access interface being provided by the mobile communications network for transmitting data to or receiving data from the communications device, the radio frame being divided into a plurality of time divided temporal units with the downlink control channel and a downlink shared channel included in each temporal unit, wherein the one or more control channel elements in  which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which the mobile communications network can transmit the downlink control information in one of the temporal units of the radio frame for the communications devices to search for the downlink control information in each of the plurality of possible sets of control channel elements, wherein  the receiving comprises searching for the downlink control channel information by
searching in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in the downlink control channel for one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of  possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level.

Circuitry for a communications device for transmitting data to or receiving data from a mobile communications network, the circuitry configured to:
receive, via a wireless access interface, downlink control channel information transmitted by the mobile communications network in one or more control channel elements of  a downlink control channel of a radio frame a plurality of temporal units, the wireless access interface being provided by the mobile communications network for transmitting data to or receiving data from the communications device, the radio frame being divided into a plurality of time divided temporal units with the downlink control channel and a downlink shared channel included in each temporal unit, wherein the one or more control channel elements in  which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which the mobile communications network can transmit the downlink control information in one of the temporal units of the radio frame for the communications devices to search for the downlink control information in each of the plurality of possible sets of control channel elements, wherein  the receiving comprises searching for the downlink control channel information by
searching in a search space that includes at least one of (i) a predetermined sub-set of the plurality of possible sets of control channel elements in the downlink control channel for one or more of the temporal units of the radio frame according to a fixed aggregation level, and (ii) a second sub-set of possible control channel elements which is selected from the plurality of  possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level.

16 the circuitry is further configured to receive an indication, from the mobile communications network, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame providing the configurable aggregation level.
the circuitry is further configured to receive an indication, from the mobile communications network, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame providing the configurable aggregation level.
17 the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is common for one or more other communications devices
17 the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is common for one or more other communications devices
18 the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible set of control channel elements is specific to the communications device
18 the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible set of control channel elements is specific to the communications device
19 each of the control channel elements of the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is an enhanced control channel element of an enhanced downlink control channel
19 each of the control channel elements of the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements is an enhanced control channel element of an enhanced downlink control channel
20 the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements changes from one set of the plurality of control channel elements to another set of the plurality of control channel elements from one of the time-units to another
the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of control channel elements changes from one set of the plurality of control channel elements to another set of the plurality of control channel elements from one of the time-units to another





Thus, in view of the above, it is clear that Claims 1-20 of instant application 16/669,538 are duplicate of claims 1-20  of US Patent 10,506,600 B2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-9, 11-13, 15-17, 19-20, 22-23 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0088973 A1) in view of Seo et al. (US 2014/0161092 A1).
Regarding claim 1, Yang discloses a communications device for transmitting data to or receiving date from a mobile communications network, the communications device comprising (Fig. 13 discloses wireless communication system includes a base station 110 : a transmitter unit adapted to transmit data to the mobile communications network via a wireless access interface provided by the mobile communications network (Fig. 13, discloses a RF unit 116 connected to the processor 112 and transmit/receive RF signals via the interface connection between base station and UE), a receiver unit adapted to receive data from the mobile communications network via the wireless access interface (Fig. 13, discloses a RF unit 116 connected to the processor 112 and transmit/receive RF signals), the data provided in a radio frame that is divided into a plurality of time divided temporal units with a down-link control channel and a down-link shared channel included in each temporal unit (Fig. 3 and paragraphs 0033-0035 disclose the structure of downlink subframe where a first slot of the subframe may correspond to a control region to which a control channel is allocated.  The remaining OFDM symbols correspond to a data region to which a Physical Downlink Shared Channel (PDSCH) is allocated. The remaining OFDM symbols correspond to a data region to which a Physical Downlink Shared Channel (PDSCH) is allocated.  A variety of downlink control channels may be used in LTE, for example, a Physical Control Format Indicator Channel (PCFICH), a Physical Downlink Control Channel (PDCCH), a Physical hybrid ARQ indicator Channel (PHICH), etc. PCFICH is transmitted from a first OFDM symbol of the subframe, and carries information about the number of OFDM symbols used for transmitting a control channel within the subframe), and a controller configured to control the receiver unit to receive (Fig. 13 discloses processor and memory to perform the function of controller) downlink control channel information transmitted by the mobile communications network in one or more control channel elements of the down-link control channel included in the radio frame (Paragraphs 0034-0037 disclose control information transmitted over a PDCCH is , wherein the one or more control channel elements in which the downlink control channel information is transmitted is one of a plurality of sets of possible control channel elements in which the mobile communications network can transmit the downlink control information in one of the temporal units of the radio frame for the communications devices (Paragraphs 0034-0037  and table 1 discloses disclose a user equipment (UE) can monitor a plurality of PDCCHs.  PDCCH is transmitted as an aggregate of one or more contiguous control channel elements (CCEs).  CCE is a logical allocation unit that is used to provide a coding rate based on a radio channel state to a PDCCH.  CCE may correspond to a plurality of resource element groups (REGs).  The format of PDCCH and the number of PDCCH bits may be determined according to the number of CCEs.  A base station (BS) decides a PDCCH format according to DCI to be sent to the UE, and adds a Cyclic Redundancy Check (CRC) to control information. CCEs are numbered so that the CCEs can be contiguously used.  In order to simplify the decoding process, a PDCCH having a format comprised of n CCEs may start from only a CCE having a specific number corresponding to a multiple of n. The number of CCEs used for transmission of a specific PDCCH may be determined by the base station (BS) according to a channel status.  For example, in case of a PDCCH for a UE (for example, the UE may neighbor the BS) having a good DL channel, only one CCE can sufficiently satisfy the PDCCH) to search for the downlink control information in each of the plurality of possible sets of control channel elements, wherein the controller for the communications device is configured to control the receiver unit (Paragraph 0038-0040 disclose CCE set in which the UE can discover its own PDCCH referred to as PDCCH search space or a search space. the search spaces (SSs) for respective PDCCH formats  may have different sizes. The search spaces (SSs) may be configured in small size and may overlap each other, such that it may be impossible for the base station (BS) to search for CCE resources that transmit a PDCCH to all desired UEs within a given subframe.  That is, CCE resources have already been allocated to other UEs, because CCE resources for the corresponding UE may no longer be present in a search space of the specific UE) to receive the downlink control channel information by searching the downlink control channel in a search space that includes (i) a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level (Paragraphs 0038-0040, 0043, table 1 disclose CCE set in which the UE can discover its own PDCCH referred to as PDCCH search space or a search space. the search spaces (SSs) for respective PDCCH formats  may have different sizes. Further Fig. 9, paragraph 0095-0099 disclose the eNB configures a plurality of CC-specific search space in a control region of a subframe on a PDCCH CC in step S910.  In the example of FIG. 9, multiple CC-specific SSs are concatenated with a specific interval (or spacing) there between.  The specific interval or spacing may be independently given per carrier or per CCE aggregation level. Cc-specific SS configuration may be carried out by a process for determining control channel allocation.  The process for determining control channel allocation may include a process for determining PDCCH allocation.  By the process for determining PDCCH allocation, SS size (e.g., the number of CCEs), a CCE aggregation level of a PDCCH candidate). Yang doesn’t disclose the mechanism of a second sub-set of a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level (Paragraphs 0066-0069 disclose receiving a downlink control channel at a user equipment in a wireless communication system includes configuring a basic resource allocation unit for the downlink control channel, using one or more resource blocks allocated to the downlink control channel, and receiving the downlink control channel by monitoring a search space on the basic resource allocation unit basis according to an aggregation level.  Each of the one or more resource blocks is divided into a predetermined number of subsets (fixed aggregation level) and a number of subsets that form the basic resource allocation unit is determined based on at least one of starting and ending symbols of the downlink control channel (configurable aggregation level). Search spaces are classified into a UE-specific search space accessible only to a specific UE and a common search space accessible to all UEs within a cell.  A UE monitors common search spaces with CCE aggregation levels 4 and 8 and UE-specific search spaces with CCE aggregation levels 1, 2, 4, and 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seo to the system of Yang to provide a method and apparatus for transmitting a downlink control channel at a base station in a wireless communication system (Abstract, Seo).
Regarding claim 8
Regarding claim 15, claim 15 comprises substantially comprises similar limitations as claimed in claim 1 to perform the similar steps as recited in claim 15. Yang discloses an circuitry for a communication device for transmitting data to or receiving data from communication devices in a mobile communications network, comprising (Fig. 13 discloses wireless communication system includes a base station 110 and a UE 120), a transmitter unit adapted to transmit a radio frame to the devices in accordance with a wireless access interface (Fig. 13, discloses a RF unit 116 connected to the processor 112 and transmit/receive RF signals via the interface connection between base station and UE), a receiver unit adapted to receive signals from the communication devices in accordance with the wireless access interface (Fig. 13, discloses a RF unit 116 connected to the processor 112 and transmit/receive RF signals), and a controller configured to control the receiver unit and the transmitter unit to form the radio frame, the wireless access interface being divided into a plurality of time divided temporal units with a down-link control channel and a down-link shared channel included in each temporal unit (Fig. 3 and paragraphs 0033-0035 disclose the structure of downlink subframe where a first slot of the subframe may correspond to a control region to which a control channel is allocated.  The remaining OFDM symbols correspond to a data region to which a Physical Downlink Shared Channel (PDSCH) is allocated. The remaining OFDM symbols correspond to a data region to which a Physical Downlink Shared Channel (PDSCH) is allocated.  A variety of downlink control channels may be used in LTE, for example, a Physical Control Format Indicator Channel (PCFICH), a Physical Downlink Control Channel (PDCCH), a Physical hybrid ARQ indicator Channel (PHICH), etc. PCFICH is transmitted from a first OFDM symbol of the subframe, and carries information about the number of OFDM symbols used , and the controller is configured in combination with the transmitter to transmit (Fig. 13 discloses processor and memory to perform the function of controller) downlink control channel information to communication devices in one or more control channel elements of the downlink control channel included in the radio frame (Paragraphs 0034-0037 disclose control information transmitted over a PDCCH is referred to as Downlink Control Information (DCI).  DCI includes resource allocation information for either a UE or a UE group and other control information.  For example, DCI includes uplink/downlink (UL/DL) scheduling information, an uplink transmission (UL Tx) power control command, etc.), wherein the one or more control channel elements in which the downlink control channel information is transmitted is from one of a plurality of sets of possible control channel elements in which the infrastructure equipment can transmit the downlink control information in one of the temporal units of the radio frame (Paragraphs 0034-0037  and table 1 discloses disclose a user equipment (UE) can monitor a plurality of PDCCHs.  PDCCH is transmitted as an aggregate of one or more contiguous control channel elements (CCEs).  CCE is a logical allocation unit that is used to provide a coding rate based on a radio channel state to a PDCCH.  CCE may correspond to a plurality of resource element groups (REGs).  The format of PDCCH and the number of PDCCH bits may be determined according to the number of CCEs.  A base station (BS) decides a PDCCH format according to DCI to be sent to the UE, and adds a Cyclic Redundancy Check (CRC) to control information. CCEs are numbered so that the CCEs can be contiguously used.  In order to simplify the decoding process, a PDCCH having a format comprised of n CCEs may start from only a CCE having a specific number corresponding to a multiple of n. The number of CCEs used for  for the communication devices to search for the downlink control information in each of the plurality of possible sets of control channel elements, wherein the controller is configured for one or more of the communication devices which have been identified by the controller to control the transmitter unit (Paragraph 0038-0040 disclose CCE set in which the UE can discover its own PDCCH referred to as PDCCH search space or a search space. the search spaces (SSs) for respective PDCCH formats  may have different sizes. The search spaces (SSs) may be configured in small size and may overlap each other, such that it may be impossible for the base station (BS) to search for CCE resources that transmit a PDCCH to all desired UEs within a given subframe.  That is, CCE resources have already been allocated to other UEs, because CCE resources for the corresponding UE may no longer be present in a search space of the specific UE) to transmit the downlink control channel information in a search space comprising (i) one or more control channel elements selected from a predetermined sub-set of the plurality of possible sets of control channel elements in one or more of the temporal units of the radio frame according to a fixed aggregation level (Paragraph 0046 discloses the UE always searches for DCI format 0 and DCI format 1A in the dedicated search space.  DCI format 0 and DCI format 1A have the same size, and are distinguished from each other by a flag contained in a message.  In addition, the UE may further request other DCI formats (i.e., format 1, 1B or 2 according to PDSCH transmission mode established by the base station).  The UE searches DCI format 1A and DCI format 1C in the common search space), the identified one or more of the communications terminals configured to search for the downlink control channel in the search space (Paragraphs 0038-0040, 0043, table 1 disclose CCE set in which the UE can discover its own PDCCH referred to as PDCCH search space or a search space. the search spaces (SSs) for respective PDCCH formats may have different sizes. Further Fig. 9, paragraph 0095-0099 disclose the eNB configures a plurality of CC-specific search space in a control region of a subframe on a PDCCH CC in step S910.  In the example of FIG. 9, multiple CC-specific SSs are concatenated with a specific interval (or spacing) there between.  The specific interval or spacing may be independently given per carrier or per CCE aggregation level. Cc-specific SS configuration may be carried out by a process for determining control channel allocation.  The process for determining control channel allocation may include a process for determining PDCCH allocation.  By the process for determining PDCCH allocation, SS size (e.g., the number of CCEs), a CCE aggregation level of a PDCCH candidate). Yang doesn’t disclose the mechanism of a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level. In an analogous art, Seo discloses a second sub-set of possible control channel elements which is selected from the plurality of possible sets of the control channel elements in one or more temporal units according to a configurable aggregation level (Paragraphs 0066-0069 disclose receiving a downlink control channel at a user equipment in a wireless communication system includes configuring a basic resource allocation unit for the downlink control channel, using one or more resource blocks allocated to the downlink control channel, and receiving the downlink control channel by monitoring a search space on the basic resource allocation unit basis according to an aggregation level.  
Regarding claims 2, 9 and 16, Seo discloses wherein the controller is configured in combination with the receiver to receive an indication, from the mobile communications network, of the second sub-set of possible sets of control channel elements for the one or more temporal units of the radio frame providing the configurable aggregation level (Paragraphs 0066-0069 disclose receiving a downlink control channel at a user equipment in a wireless communication system includes configuring a basic resource allocation unit for the downlink control channel, using one or more resource blocks allocated to the downlink control channel, and receiving the downlink control channel by monitoring a search space on the basic resource allocation unit basis according to an aggregation level.  Each of the one or more resource blocks is divided into a predetermined number of subsets (fixed aggregation level) and a number of subsets that form the basic resource allocation unit is determined based on at least one of starting and ending symbols of the downlink 
Regarding claims 3, 10 and 17, Yang discloses wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is common for one or more other communications devices (Paragraph 0039 disclose the search spaces (SSs) for respective PDCCH formats may have different sizes.  A dedicated (or UE-specific) search space (SS) and a common SS may be defined.  The dedicated search space (SS) may be configured for each UE, and all UEs receive information regarding the common SS range. Table 3 discloses the common search space. DCI format to be monitor by the UE depends on the established mode). 
Regarding claims 4, 11 and 18, Yang discloses wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements is specific to the communications device (Paragraph 0039 disclose the search spaces (SSs) for respective PDCCH formats may have different sizes.  A dedicated (or UE-specific) search space (SS) and a common SS may be defined.  The dedicated search space (SS) may be configured 
Regarding claims 6, 13 and 20, Yang discloses  wherein the one or both of the predetermined sub-set of the plurality of possible sets of control channel dements or the second sub-set of the possible sets of the control channel elements (Figs. 11-12 disclose the number of scheduled CCs of PDCCH CC#1 and the second set of CC#2. the CCE aggregation level of L=1 (i.e., 1 PDCCH candidate=1 CCE) is disclosed only for illustrative purposes, a common start point of the CC-specific SSs is aligned to a start point of an SS for a PDCCH CC (CC #1).  Each CC-specific SS is composed of 6 PDCCH candidates (in the same manner as in LTE).  Referring to Table 3, in the case of LTE, the numbers of PDCCH candidates at L=1, L=2, L=4, and L=8 are given as 6, 6, 2, and 2, respectively As UE semi statically established RRC signaling from the base station) changes from one of the plurality of possible sets of control channel elements to another of the plurality of possible sets of control channel elements from one of the temporal-units to another (Figs. 11-12 and further Paragraph 0070 disclose the number of DCI formats is defined to be less than the number of kinds of control information transmitted using the PDCCH.  The DCI information includes a plurality of different information fields.  The kind of each information field, the number of information fields, the bit number of each information field, etc. are changed according to DCI format). 
Regarding claims 7 and 14, Yang discloses wherein the searching for the downlink control channel information in the predetermined sub-set of the plurality of possible sets of control channel elements according to the fixed aggregation level comprises searching a set of one or more control channel elements from the sub-set of possible sets of control channel elements in a temporal unit of the wireless access interface (Paragraphs 0038-0040, 0043, table 1 disclose CCE set in which the UE can discover its own PDCCH referred to as PDCCH search space or a search space. the search spaces (SSs) for respective PDCCH formats  may have different sizes. Further Fig. 9, paragraph 0095-0099 disclose the eNB configures a plurality of CC-specific search space in a control region of a subframe on a PDCCH CC in step S910.  In the example of FIG. 9, multiple CC-specific SSs are concatenated with a specific interval (or spacing) there between.  The specific interval or spacing may be independently given per carrier or per CCE aggregation level. Cc-specific SS configuration may be carried out by a process for determining control channel allocation.  The process for determining control channel allocation may include a process for determining PDCCH allocation.  By the process for determining PDCCH allocation, SS size (e.g., the number of CCEs), a CCE aggregation level of a PDCCH candidate).
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view Seo et al. and further in view of Vrzic et al. (US 2013/0183987 A1).
Regarding claims 5, 12 and 19, Yang and Seo don’t disclose the mechanism of claims 6 and 14. Vrzic discloses wherein each of the control channel elements of the predetermined sub-set of the plurality of possible sets of control channel elements or the second sub-set of the possible sets of the control channel elements each comprise enhanced control channel dements of an enhanced downlink control channel (Fig. 5-6, 9, Paragraphs 0040-0041, 0049-0051 disclose one approach for PDCCH capacity enhancement is to transmit DCI in the legacy PDSCH region.  That is, some RBs in the traditional PDSCH region can be reserved for DCI transmission to UEs.  Hereinafter, a physical downlink control channel 


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413